DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.
 
Response to Amendment
The amendment filed on November 21, 2022 cancelled no claims.  Claims 1, 3-9, 11, 14, 17 and 19-20 were amended and new claims 21-23 were added.  Thus, the currently pending claims addressed below are claims 1, 3-9, 11-17, and 19-23.

Claim Objections
Claims 9, and 11-16 are objected to because of the following informalities:  Independent claims 9 recites the following limitations: 
applying a machine learning process to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined first brand and the determined at least one item category; and
 applying a machine learning process to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined second brand and the determined at least one item category.
The second recitation of “a machine learning process” does not have antecedent basis to the first recitation of “a machine learning process”.  Additionally, there is nothing in the specification that indicates that two distinctly different machine learning processes must be applied.  The closest recitation in the specification is found in paragraph 48, which recites: “For example, brand affinity machine learning engine 336 may apply a machine learning process to order data for a first brand to determine a first brand affinity score. Similarly, brand affinity machine learning engine 336 may apply a machine learning process to order data for a second brand to determine a second brand affinity score”.  This recitation indicates, by using the term “Similarly” and the lack of using any modifier such as “different” or “another” preceding the second recitation of “a machine learning process”, that the machine learning process is the same machine learning process.  A such it is clearly that the claimed recitation lacks antecedent basis. For the purpose of prosecuting the claims, the examiner is going to interpret the second limitation as “the machine learning process”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 9, and 17 have been amended to recite “a first processor” and “a second processor” both interacting with a single database and performing specific functions. 
The first processor performs the steps of:
receive order data associated with a plurality of orders, wherein each order of the plurality of orders includes at least one item and a purchase date; 
store the order data in the database, wherein the processor associates each order in the plurality of orders with one of a plurality of customers in the database; and 
generate a webpage including at least one item selected based on customer brand advertisement identification data
The second processor performs the steps of:
receive item identification (ID) data that identifies a first customer and a first item;
obtain, from the database, order data for a set of orders associated with the first customer in the database; 
determine at least one item category corresponding to the first item based on the stored relationships between each item of the plurality of items and the at least one item category; 
determine a first brand and a second brand that corresponds to the first item based on the stored relationships between the plurality of brands and the determined at least one item category; 
determine, from the order data for the set of orders, one or more orders that include at least one item that corresponds to the determined first brand and the determined at least one item category; 
determine a first brand affinity score for the first brand based on the one or more orders that include the at least one item for the determined first brand and the determined at least one item category; 
generate the customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score; and 
transmit the customer brand advertisement ID data to the first processor in response to the item ID data.

While the applicant’s intent with regard to the scope of the claimed “first processor” and “second processor” is indefinite and raises to the level of a 35 USC 112, second paragraph rejection because it is impossible for one of ordinary skill to determine whether the applicant is intending to claims scope to be directed to a single device with two processor, each of which is performing different functions or two different devices each with it’s own processor, wherein each device performs different tasks.  The examiner has determined that neither of these two possible claim scopes is supported by the applicant’s specification.
In regards to an interpretation in which the claimed invention is directed to a single device with two processor, each of which is performing different functions.  The examiner can find no recitation in the applicant’s specification that supports a first processor on the device that performs the steps identified above and a second processor on the device that perform the specific steps identified above.  The closest support in the applicant’s specification is an indication in at least paragraphs 28-30 which discloses that the digital advertisement identification computing device 102 can include one or more processors and that a processor can be configured to perform one or more of any function, method, or operation disclosed herein.  
As per MPEP 2161.01 the 35 USC 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
The examiner finds that the level of detail disclosed in at least paragraphs 28-30 regarding the computer is not sufficient to support the specific functions that are claimed as being performed by each of the claimed processor when the processors are both part of a single computing device, because there are no specific details in the applicant’s specification regarding the specifically claimed functions being performed by each the different processors on the single computer. Therefore, the specification does not contain sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention as currently claimed and a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
In regards to an implementation in which the claimed invention is directed to two different devices each with its own processor, wherein each device performs the claimed different tasks the examiner finds that the applicant’s specification does not support such an invention.  Given the task identified for the first processor, it would appear that the applicant is claiming the “Web hosting device 104 (e.g. web server)” which according to paragraphs 17 and 19 is a computer with one or more processor.  According to paragraph 21, the web server may host one or more web pages, such as a retailer’s website and paragraph 72, customer brand advertisement ID data that identifies which brand should be advertised to the customer is transmitted to a web server, such as the web server 104 of FIG. 1.  Therefore, it is reasonable to assume that the Web hosting device 104 can receive order data associated with a plurality of orders, wherein each order of the plurality of orders includes at least one item and a purchase date when user’s place them on the retailer’s website, to store the orders locally on the Web hosting device and to generate a webpage including at least one item selected based on customer brand advertisement identification data when a response is received from the Digital advertisement computing device (102).
However, the claim recites a single database and indicates that the Web hosting device 104 store the order data in said database and associates each order in the plurality of orders with one of a plurality of customers in said database.  This is the issue that lacks support in the applicant’s specification.  There is no recitation in the applicant’s specification that discloses that the Web hosting device can store order data in the database, much less associate each order with one of the plurality of customer in said database. Paragraph 22 of the applicant’s specification indicates that digital advertisement identification computing device 102 can store data to, and read data from, database and paragraph 42-44 disclose that the database stores data that includes order data associated with a customer Identification.  However, there is no disclosure that this association was made by the Web hosting server.  It is clear, that the claimed second processor (Digital advertisement computing device (102)) receives a digital advertising request in at least paragraphs 5 and 7, and that the digital advertising request identifies a customer and a first item and from paragraphs 38-41 that the order history determination engine 348 of the Digital advertisement computing system receives the digital advertising request and accesses the database to perform the claimed functions.  As such, it is clear that the claimed first processor (Web hosting device) performing the claimed function of “store the order data in the database, wherein the processor associates each order in the plurality of orders with one of a plurality of customers in the database” is not supported by the applicant’s specification. 
Therefore, irrespective of the applicant’s intended scope, independent claims 1, 9, and 17 fail to comply with the written description requirement.  The dependent claims fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency. Thus, claims 1, 3-9, 11-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 as amended depends from claim 22 and recites “wherein the machine learning process comprises application of a trained machine learning model configured to apply one or more trained weights generated from test data representing one or more of order data for a brand and category data; “modifying a first machine learning process associated with the first brand by the first advertising price associated with the first brand; and “modifying a second machine learning process associated with the second brand by the second advertising price associated with the second brand”.  There is neither a disclosure in the applicant’s specification that indicates that three distinctly different machine learning processes are used nor that a “machine learning process” is modified in any way.  The closest recitation in the specification is found in paragraph 48, which recites: “For example, brand affinity machine learning engine 336 may apply a machine learning process to order data for a first brand to determine a first brand affinity score. Similarly, brand affinity machine learning engine 336 may apply a machine learning process to order data for a second brand to determine a second brand affinity score”.  This recitation indicates, by using the term “Similarly” and the lack of using any modifier such as “different” or “another” preceding the second recitation of “a machine learning process”, that the machine learning process is the same machine learning process that is being applied to different orders. There is absolutely no disclosure in the applicant’s specification that indicates the ability to modify a machine learning process in any way. As such , it is clear that claim 8 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims as currently amended overcome the 35 USC 101 rejection under Step 2a, Prong 2.  When the limitations are interpreted as a single device with a first processor programmed to perform its claimed steps and a second processor performing its claimed steps, the specific function being performed by each processor transforms the abstract idea into a specific practical application.  When the limitations are interpreted as two different devices each with it’s own processor, the inclusion of each processor sharing functions that are operated on a single database including the first device with the first processor associating each order in the plurality of orders with one of a plurality of customers in the database and the second device with the second processor performing the steps of determining at least one item category corresponding to the first item based on the stored relationships between each item of the plurality of items and the at least one item category; determining a first brand and a second brand that corresponds to the first item based on the stored relationships between the plurality of brands and the determined at least one item category; determining, from the order data for the set of orders, one or more orders that include at least one item that corresponds to the determined first brand and the determined at least one item category; determining a first brand affinity score for the first brand based on the one or more orders that include the at least one item for the determined first brand and the determined at least one item category; and generating the customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score represent an improvement to the way in which such steps are traditionally performed because of the shared interaction requirement with the single database.  The examiner considered this a transformation of the abstract idea into a specific practical application. 
	
Possible Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-20 contain subject matter that the examiner has been unable to find in the prior art and would be allowable if the applicant overcomes the Claim Objections and 35 USC 101 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Landau et al. (PGPUB: 2008/0270398) and Reichert (PGPUB: 2015/0278849) that disclose a system, a method, and a non-transitory computer readable medium comprising: 
a database comprising: a plurality of item data corresponding to a plurality of items, wherein the plurality of item data comprises stored relationships between each item of the plurality of items and at least one item category; brand category data including stored relationships between a plurality of brands and each of the at least one item category of each of the plurality of items
A web server configured to receive order data associated with a plurality of orders, wherein each order of the plurality of orders includes at least one item, a purchase date, and a customer identifier, store the order data; and generate a webpage including at least one item selected based on customer brand advertisement identification data
a computing device communicatively coupled to a database and configured to:
receive a digital advertising request that identifies a customer and a first item;
obtain, from the database, order data for a plurality of orders previously placed by the customer, wherein each order of the plurality of orders comprises at least one item and a purchase date;
store in the database, a plurality of item data corresponding to a plurality of items, wherein the plurality of item data comprises stored relationships between each item of the plurality of items and at least one item category; 
determine at least one item category corresponding to the first item based on the stored relationships between each item of the plurality of items and the at least one item category 
determine a first brand and second brand associated with the at least one item category that corresponds to the first item;
determine, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined first brand and the determined at least one item category; and determine, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category;
apply a machine learning process to the one or more orders that include the at least one item that correspond to the determined first brand and the determined at least one item category; 
apply a/the machine learning process to the one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category; and determine a first brand affinity score for the first brand based on the application of the machine learning process to the one or more orders that include the at least one item for the determined first brand and the determined at least one item category;
generate customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score; and
transmit the customer brand advertisement ID data in response to the digital advertising request.
The examiner has also found prior art (see prior art of Rathod (PGPUB: 2011/0191417) that discloses:
storing brand category data, wherein the brand category data comprising stored relationships between a plurality of brand and each of the at least one item category of each of the plurality of items;
However, the examiner has been unable to find prior art that discloses using two different sets of stored data 
item data that comprises stored relationships between each item of the plurality of items and at least one item category; and 
brand category data comprising stored relationships between a plurality of brands and each of the at least one item category of each the plurality of items.
Then making two different determination based on the separate sets of stored data by 
determining at least one item category corresponding to the first item based on the stored relationships between each item of the plurality of items and the at least one item category; and
determining a first brand and a second brand that corresponds to the first item based on the stored relationships between the plurality of brands and the determined at least one item category;
Thus, claims 1, 3-9, 11-17, and 19-23 recite subject matter the examiner has been unable to find in the prior art.

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. 
The applicant’s arguments with regard to the 35 USC 101 rejection are moot as the amendment has overcome the rejection. However, the examiner notes that the reasoning provided for overcoming the rejection is based on the claim as currently amended which has introduced new 35 USC 112(a) issues.  These newly claimed features for which the applicant does not have support in the specification are what has transformed the abstract idea into a specific practical application.  If all of the claim steps were being done by a single computer, or if two computers were claimed and there are no limitations other than insignificant extra solution activity such as transmitting, receiving, displaying, and/or storing then it is unlikely the amendment would have overcome the 35 USC 101 rejection.   . 
With regard to the 35 USC 101 rejection the applicant indicates disagreement in accordance with the arguments dated October 20, 2021.  The examiner has already replied to these in the Final Rejection dated January 20, 2022 and relies on the response to arguments found in said Final Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622